Case 0:18-cv-62050-RS Document 30 Entered on FLSD Docket 10/16/2019 Page 1 of 1

                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. 18-62050-CIV-SMITH

 ALEX GROTH,

       Plaintiff,

 v.

 JP MORGAN CHASE BANK, N.A.,

       Defendant.
                                               /

                     FINAL ORDER OF DISMISSAL WITH PREJUDICE

       THIS MATTER is before the Court on the parties’ Joint Stipulation of Voluntary Dismissal

with Prejudice [DE 29]. Upon consideration, it is

       ORDERED that:

       1) The Stipulation [DE 29] is APPROVED.

       2) The above-styled case is DISMISSED WITH PREJUDICE.

       3) Each party shall bear its own costs and attorneys’ fees.

       4) To the extent not otherwise disposed of herein, all pending motions are hereby DENIED

AS MOOT and all deadlines are TERMINATED.

       5) This case is CLOSED.

        DONE AND ORDERED in Fort Lauderdale, Florida, on this 16th day of October, 2019.



                                              RODNEY SMITH
                                              UNITED STATES DISTRICT JUDGE
